Per Curiam.
The accused was convicted in Worth County of abandoning his minor children in that county. The undisputed evidence shows that the abandonment, if any, occurred in Mitchell County, and that the defendant did not send his wife and children into Worth County, but that the wife herself arranged for the removal into Worth County of herself and children, and that after such removal the defendant never, in Worth County, renewed his parental obligations to his children. There was no evidence to show that there were any exigencies of the wife’s condition which required her to take the children from Mitchell County into Worth County. The fact that she might have been required or forced to leave their home, which was in Mitchell County, does not necessarily mean that she was required or forced to leave Mitchell County. See Bennefield v. State, 80 Ga. 107 (4 S. E. 869); Cleveland v. State, 7 Ga. App. 622 (57 S. E. 696); Ware v. State, 7 Ga. App. 797 (68 S. E. 443); Gay v. State, 105 Ga. 599 (31 S. E. 569, 70 Am. St. R. 68); Brock v. State, 51 Ga. App. 414 (180 S. E. 644); Pickren v. State, 52 Ga. App. 78 (182 S. E. 423). Under the evidence adduced, the venue of the offense was in Mitchell County, the courts of Worth County had no jurisdiction of the case, and the court erred in overruling the motion for new trial.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., com cur. Guerry, J., dissents.